September 24, 1914. The opinion of the Court was delivered by
This was an action for recovery of real property and damages for the detension thereof, and was tried before his Honor, Judge Memminger, and a jury, at the Fall term of the Court, 1913, for Kershaw county, and resulted in a verdict for the plaintiffs. After entry of judgment, defendants appeal and, by seven exceptions, impute error to his Honor in his charge to the jury. The 4th, 5th, and 7th exceptions are as follows:
"Fourth. In precluding the jury from considering a part of the evidence, to wit: A conveyance from Peter Bluford, *Page 28 
which carried, as held by his Honor, only a life estate to Daniel Motley, thereby committing error of law, in holding and charging the jury that the tenant could not show that the title of his landlord had expired or been extinguished since the period of the tenancy commenced, and that to rent from one who holds a life estate is to acknowledge fee simple in landlord.
Fifth. In precluding the jury from considering a part of the evidence, to wit: A conveyance from Peter Bluford, which carried, as held by his Honor, only a life estate to Daniel Motley, thereby committing error of law, in holding and charging that a purchaser may not show that a title of him who sold the land has expired or been extinguished since the purchase, and that to purchase from one who holds a life estate is to acknowledge fee simple in the grantor.
Seventh. In charging, "If you decide he went in as purchaser (speaking of William Motley), but did not pay the purchase money, last part of it, during the lifetime of Daniel Motley, and that he paid it since the death of Daniel Motley, he can not prevail;' the error of law being found in instructing the jury that he who is in possession of land and has paid the purchase money for land could not retain the same unless his possession lasted for ten years thereafter."
These exceptions must be sustained. One who rents an estate from a life tenant is only the tenant of the life tenant as long as the life tenant is alive and entitled to enjoy the rents and profits from the land; as soon as the life tenant dies and his estate terminates and the fee goes to another, and the tenant of the life tenant pays all rent due for the estate leased from the life tenant to the proper representatives of the life tenant, the relationship of landlord and tenant between the owner of the life estate and the tenant ceases. Of course, the tenant will not be heard to question the title of his landlord, or to dispute the same; but where it is unquestioned that the estate rented or leased was only a life estate and the landlord was only a life tenant, the *Page 29 
tenant is discharged from such tenancy upon the falling in of the life estate and a payment to the proper representative of the life tenant of all rent due or promised. While it is a general rule that one who enters under the title of another is estopped from denying it, there are some exceptions; as where one leases or rents from a life tenant or any one holding an estate less than a fee for a term of years. There was some evidence in this case that the landlord from whom the tenant rented notified him at the time he rented that he only had a life estate in the land, and that he, the landlord, held under a conveyance which only gave him a life estate in the land. The tenant certainly could not question the title of the landlord; but if he was informed that the landlord only held a life estate in the land leased, then he could only be the tenant of the landlord while landlord held that estate, and upon the termination of the life estate by death of life tenant he could not occupy the land as against the owners in fee who acquired title by the death of life tenant, but could then become the tenant of the real owners. But, of course, if there was a contention between bona fide claimants to the land and there was any doubt as to whether the life estate of the landlord was terminated, or a claim made that the landlord was a fee simple owner, the tenant would not be allowed to question the title of his landlord; but it was competent in this case for it to be shown that the landlord only claimed a life estate, and so informed his tenant when he rented, and never claimed fee simple title; and then tenant could show that he was the tenant of one who only held a life estate, and if it could be shown that the landlord was only a life tenant in the lands leased, then upon his death and upon payment of the full amount of rent contracted for by the tenant to the landlord's proper representative, the relationship of landlord and tenant ceased, and the tenant could attorn to the real owner; otherwise the tenant would hold as a tenant under parties who had no right or title and becomes a trespasser, or be deprived of a home. These questions should *Page 30 
have been submitted to the jury, and the exceptions to his Honor's charge raising the questions are well taken. His charge was prejudicial to the defendant. The seventh exception should be sustained. If William Motley went into possession of the land as purchaser with a contract to pay a specified sum for a specified amount he would be entitled to a decree for specific performance upon his fully carrying out the terms and conditions of the contract entered into, and would not have been required to have paid the price agreed upon in the lifetime of Daniel Motley. He did not have to pay the purchase price and retain possession ten years after such payment to acquire title. If he purchased the land, went into possession of the same, put valuable improvements thereon, and carried out his contract as to payments, as soon as he fully performed all of his promises and agreements as contracted for between the parties as to the purchase, he would be entitled to a deed. And upon full performance on his part of the terms and conditions of the contract, whether the vendor was alive or dead, he would be entitled to a deed from the heirs at law of the vendor, or the Courts, upon proper showing, would declare him the owner of the land and require a deed to be made. There can be no question that the purchaser of the land upon the payment to the vendor, or his heirs, of the purchase price agreed upon between the parties at the time of contract of sale or any balance due of the purchase price would be entitled to receive a deed; and it can not be maintained that a failure to pay the whole to vendor in his lifetime will defeat the right of purchaser to retain possession. The payment of balance to vendor's heirs will be sufficient, even though they be minors. His Honor was in error in the particulars complained of in exception seven, and this exception is sustained.
It is unnecessary to consider the other exceptions.
Judgment reversed and new trial granted. *Page 31